TITUS, Judge.
The husband-father in this dissolution of marriage action instituted by the wife-mother in the Circuit Court of Jasper County, appeals from the decree of dissolution made and entered March 25, 1981. Two boys, Larry Kevin and Kerry Scott respectively 12 and 5 years of age at time of trial, were born of the marriage. By its decree, the court awarded principal care and custody of the older boy to the father and princi*901pal care and custody of the younger boy to the mother. As appellant, the father contends the court nisi erred in not giving him the principal care and custody of both boys.
We find the decree herein, reviewable under Rule 73.01,1 is supported by substantial evidence and is not against the weight of the evidence. Also, we find that no error of law appears and that an extended opinion would have no precedential value. The decree of the circuit court is affirmed in compliance with Rule 84.16(b).
GREENE, P. J., and FLANIGAN, J., concur.

. References to rules are to Missouri Rules of Court, V.A.M.R.